This opinion is subject to administrative correction before final disposition.




                                 Before
                   STEPHENS, LAWRENCE, and COGLEY
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Joshua J. SMITH
                      Captain (O-3), U.S. Marine Corps
                                 Appellant

                               No. 201900300

                              Decided: 20 July 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                     Emily A. Jackson Hall (arraignment)
                             Glen R. Hines (trial)
                    K. Scott Woodard (Entry of Judgment) 1

   Sentence adjudged 23 July 2019 by a general court-martial convened
   at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for 35 years 2 and a dismissal.




   1  Due to the departure of the presiding trial judge from active service, Circuit
Judge Woodard was detailed for the purpose of the Entry of Judgment by the Chief
Trial Judge, Navy-Marine Corps Trial Judiciary.
   2  The convening authority suspended confinement in excess of 25 years pursuant
to a pretrial agreement.
               United States v. Smith, NMCCA No. 201900300
                            Opinion of the Court

                              For Appellant:
               Lieutenant Colonel Michael D. Berry, USMCR

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2